DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claim 1 has been amended; support for claim 1 is found in [0037].
Claims 1-8 and 13-15 are currently pending and have been examined on the merits in this office action.
Specification
The Specification objection as outlined in Office Action dated 12/08/2020 is withdrawn due to an amendment.
Claim Objections
The Claim Objection to claim 1 as outlined in Office Action dated 12/08/2020 is withdrawn due to an amendment.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanemoto et al. (US 20140038027, from IDS of 9/20/2019-hereinafter Kanemoto).

Regarding claim 1, Kanemoto teaches of a secondary battery comprising an electrode body ([0280] electrode body 24, 25, 26) which includes a positive electrode ([0296] positive plate 24) 
an electrolyte liquid ([0299] Electrolyte is absorbed by spacer 27);
a metal-made exterior package (metal battery case 11) receiving the electrode body and the electrolyte liquid, and
a pressing member (Spacer 27) provided between the electrode body and the exterior package or in the electrode body (Figure 27 or 42),
 wherein an outer circumference surface of the electrode body includes an exposing section to which a surface of the positive electrode collector or the negative electrode collector is exposed ([0133]), 
	the pressing member contains an electrically conductive material ([0011] conductive spacer, [0330] spacer can be made of a conductive resin, [0337] conductive spacer 27),
and where the pressing member (spacer 27) expands when absorbing ([0299]) the electrolyte liquid so as to press the exposing section of the electrode body to an inner surface of the exterior package ([0299, 0307]).

Regarding claim 2, Kanemoto teaches all of the claim limitations of claim 1. Kanemoto further teaches wherein the surface of the negative electrode collector is exposed to the outer circumference surface of the electrode body ([0133]) and the pressing member presses the surface of the negative electrode collector to the inner surface of the exterior package [0299] (Figures 27 and 28).

Regarding claim 4, Kanemoto teaches all of the claim limitations of claim 1. Kanemoto further teaches of the exposing section of the electrode body being located at a side opposite (Figure 45) to the pressing member ([0318] spacer 29; same material as first embodiment spacer 27) in a radius direction is pressed to the inner surface of the exterior package.

Regarding claim 5, Kanemoto teaches all of the claim limitations of claim 4. Kanemoto further teaches wherein the exterior package has a bottom-closed cylindrical shape ([0397] Figures 45 or 42) and the electrode body is received in the exterior package so that the central axis of the electrode body is shifted from a central axis of the exterior package (Figure 45).

Regarding claim 6, Kanemoto teaches all of the claim limitations of claim 1. Kanemoto further teaches of the pressing member is provided in the electrode body (Figure 27; spacer 27) and a portion of the exposing section of the electrode body located between the pressing member and the inner surface of the exterior package is pressed to the inner surface thereof (Figure 27).

Regarding claim 7, Kanemoto teaches all of the claim limitations of claim 1. Kanemoto further teaches wherein the pressing member contains an electrically conductive material ([0330]) and is in contact with the exposing section of the electrode body and the inner surface of the exterior package (Figure 45).

Regarding claim 8, Kanemoto teaches all of the claim limitations of claim 1. Kanemoto further teaches wherein along a cross-section of the electrode body in a radius direction, the exposing section .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kanemoto (US 20140038027) as applied to claim 1 above, and further in view of Jang et al. (US 20070154787-from IDS of 9/20/19, hereinafter Jang).

Regarding claim 3, Kanemoto teaches all of the claim limitations as set forth in claim 1 above. Kanemoto fails to teach of the pressing member being a tape formed of a tape base material which expands when absorbing the electrolyte liquid and having an adhesive layer formed on at least one surface of the tape base material.
Jang discloses of an electrode assembly that contains a sealing tape that absorbs an electrolyte to swell keeping the electrode assembly in place and to avoid short circuiting. Jang teaches of a pressing member being a tape (Jang sealing tape 220 or 320) formed of a tape base material which expands when absorbing the electrolyte liquid (Jang [0003]) and an adhesive layer formed on at least one surface of the tape base material (Jang [0052]) such that the tape will hold the electrode assembly in place by preventing the electrode assembly from rotating or floating in the case (Jang [0048]) and to prevent short circuiting within the battery (Jang [0003]).
.


Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 
Applicant argues that Kanemoto does not disclose a pressing member that is electrically conductive (page 7).
The spacer of Kanemoto can be a conductive spacer made of conductive materials as seen in [0011], [0330], and [0337]. The one embodiment uses a spacer that does not react with the electrolyte as Applicant cites [0255], however, Kanemoto says that various materials can be used, including a conductive resin and is not limited to an insulating material (Kanemoto [0330]). While paragraph [0255] does not teach it directly, the rest of Kanemoto teaches that the resin can be conductive. Applicant’s argument that Kanemoto does not teach the pressing member being electrically conductive is not persuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727